Citation Nr: 0936351	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left elbow 
arthritis.

2.  Entitlement to service connection for left elbow 
arthritis.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1981 to 
May 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of entitlement to service connection for left elbow 
arthritis is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  A December 2002 rating decision that denied service 
connection for left elbow arthritis was not appealed.

2.  Evidence compiled after the December 2002 rating decision 
constitutes new and material evidence and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2002 rating decision denying service 
connection for left elbow arthritis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for left elbow 
arthritis has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Boards reopens the Veteran's claim and 
remands it for further development.  As such, no discussion 
of VA's duties to notify and assist is necessary.

In a rating decision dated in December 2002 the RO denied 
service connection for left elbow arthritis on the basis that 
the condition was not incurred in or caused by service.  The 
Veteran did not appeal, and the decision became final.  38 
C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

In June 2005 the Veteran requested his previously denied 
claim for service connection left elbow arthritis be 
reopened.  In a rating decision dated in July 2007 the RO 
issued a decision denying service connection for left elbow 
arthritis on the grounds that the evidence submitted was not 
new and material.  The Veteran has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for left elbow arthritis is based on the same 
factual basis as the time the case was last decided on the 
merits, new and material evidence is necessary to reopen the 
claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the December 2002 
rating decision included the Veteran's service treatment 
records (STRs) that showed the Veteran reported arthritis in 
the left arm in a medical history report dated in November 
1988.  In February 1989 the Veteran complained of pain up and 
down his left arm.  The diagnosis was a cyst.  In May 2002 
the Veteran was accorded a pre-discharge compensation and 
pension (C&P) spine examination.  The examination revealed no 
evidence of arthropathy of the elbow.  

Evidence compiled since the December 2002 rating decision 
includes hospital records from Moncrief Army Community 
Hospital that showed the Veteran complained of cervicalgia 
(neck pain) with radicular pain in the left arm.  The Veteran 
was accorded a C&P peripheral nerves examination in March 
2009.  The Veteran reported neck pain that would run down his 
left arm area.  He described numbness in the fingers of his 
left hand and stated that his left arm would give away and 
feel week.  Examination found no radiculopathy but found a 
mild to moderate sensory impairment in the distribution of 
the left ulnar nerve.  The diagnosis was left ulnar 
neuropathy with compression at the elbow.  Since this 
evidence is new and potentially relates a current disorder to 
service and/or a service-connected disability, it relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection.  New and material 
evidence having been found, the Veteran's claim for service 
connection for left elbow arthritis must be reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the petition 
to reopen the Veteran's claim for service connection for left 
elbow arthritis is granted, and, to that extent only, the 
appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection 
for left elbow arthritis, the Board has jurisdiction to 
review the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that the Veteran's claim 
for service connection must be remanded for further 
evidentiary development. 

STRs show the Veteran reported that he had arthritis in the 
left arm in a report of medical history dated in November 
1988.  A May 2002 pre-discharge examination show the Veteran 
complained of left elbow arthritis.  A joint and neurological 
examination was deferred to a C&P examination.

In May 2002 the Veteran was accorded a C&P spine examination.  
During the examination the Veteran reported that he 
experienced a dull aching pain in his left elbow.  Physical 
examination found no evidence of arthropathy of the elbow.  

In March 2009 the Veteran was accorded a C&P peripheral 
nerves examination.  During the examination the Veteran 
reported neck pain that would run down his left arm area.  He 
described numbness in the fingers of his left hand and stated 
that his left arm would give away and feel week.  Examination 
found no radiculopathy but found a mild to moderate sensory 
impairment in the distribution of the left ulnar nerve.  The 
diagnosis was left ulnar neuropathy with compression at the 
elbow.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Based on the information 
discussed above, the Veteran should be accorded another C&P 
peripheral nerves examination.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all medical records from Moncrief Army Community 
Hospital dating from November 2, 2007, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from 
Moncrief Army Community Hospital 
dating from November 2, 2007, to the 
present.  If no further treatment 
records exist, the claims file 
should be documented accordingly.

2.  Schedule the Veteran for an 
appropriate examination regarding 
his claim for service connection for 
left elbow arthritis.  The claims 
file must be made available to, and 
reviewed by, the examiner.  All 
indicated tests must be performed, 
and all findings reported in 
detail.  The examiner is 
specifically requested to set forth 
the diagnosis for any left elbow 
condition found and opine as to 
whether any diagnosed condition is 
at least as likely as not that any 
left elbow disability is related to 
or had its onset in service or, if 
arthritis is diagnosed, within one 
year of discharge.  In offering this 
impression, the examiner must 
acknowledge and discuss the in-
service evidence of left elbow 
problems and the lay evidence 
regarding a continuity of left elbow 
problems since service.  All 
findings and conclusions should be 
set forth in a legible report.

3.  Then readjudicate the issue on 
appeal.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


